PD-0684-15
                                         WesMau
                                Criminal District Attorney
                                Hays County Government Center
                             712 South Stagecoach Trail, Suite 2057
                                   San Marcos, Texas 78666
                              (512)393-7600 FAX (512)393-2246
                                      www.co.hays.tx.us




Court Of Criminal Appeals                                                    July 15, 2015
PO Box 12308
Eastland, TX 76448-0271

July 13,2015


RE:     Court of Criminal Appeals Number:           PD-0684-15
        Court ofAppeals Number:                     11-11-00283-CR
        Trial Court Case Number:                    CR-07-0802

STYLE: Tienda v. State

Dear Clerk:

This letter is in regard to appellate case number 11-11-00283-CR, styled Tienda v. State. The
State withdraws its First Motion for Extension of Time in Which to File Petition for
Discretionary Review, as it no longer intends to file a Petition for Discretionary Review.



                                                  ectfally^ubmitted,


                                            'Angie'Roberts-'Hdckaby^^
                                             Assistant Criminal District Attorney
                                             Hays County, Texas
                                             Hays County Government center
                                             712 South Stagecoach Trail, Ste. 2057
                                             San Marcos, Texas 78666
                                             angie.roberts(5)co.hays.tx.us
                                              (512) 393-7600
                                             (512) 393-2246 fax
                                             State Bar No. 24081797